Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed 11/22/2021.
Currently, claims 1-43 are pending, of which claims 34-43 are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 was filed after the mailing date of the Non-final rejection on 9/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 34 and 43 are objected to because of the following informalities: An underscore follows the word “comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, 18, 20-22, 26-29, 36-38, 40-41 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 9,627,256).
Pertaining to claim 12, Tsai shows, with reference to FIG. 5-12, a method of forming an integrated assembly, comprising: 
forming an opening (195) to extend through an insulative mass (130) to an upper surface of a first conductive structure (column 3, lines 49-52) (FIG. 5); 
forming a conductive plug (200b) within the opening and in electrical contact with the upper surface of the first conductive structure, a substantially planar surface extending across the insulative mass and the conductive plug (FIG. 7); 
recessing the conductive plug to form a cavity (207) over a remaining portion of the conductive plug (FIG. 8); 
forming an insulative spacer (210b) against the insulating mass within the cavity to narrow the cavity, an upper surface of the conductive plug being exposed at a bottom of the narrowed cavity, sidewalls of the insulative spacer against the insulative mass are straight and angled relative to the upper surface of the conductive plug (angled at 90°) (FIG. 10); 
forming a conductive expanse (220a) over the insulative mass, a portion of the conductive expanse extending into the cavity and being configured as a vertically-extending interconnect (FIG. 11); and 
patterning the conductive expanse into multiple second conductive structures (220b), one of said second conductive structures including the vertically-extending interconnect and being electrically coupled to the first conductive structure through the conductive plug and the vertically-extending interconnect (FIG. 12).


forming an opening (195) to extend through an insulative mass (130) to an upper surface of a first conductive structure (column 3, lines 49-52) (FIG. 5);
forming a liner material (197) within the opening to line sidewalls of the opening (FIG. 5); 
forming a core material (200a) within the opening and along the lined sidewalls of the opening (FIG. 6); 
forming a substantially planar surface extending across the insulative mass, the liner material and the core material (FIG. 7); 
recessing the core material and reducing a thickness of at least a portion of the liner material (thickness reduced to zero) to form a cavity (207) over a remaining portion of the core material (FIG. 8); 
forming an insulative spacer (210b) within the cavity to narrow the cavity, an upper surface of the core material being exposed at a bottom of the narrowed cavity (FIG. 10); 
forming a conductive expanse (220a) over the insulative mass, a portion of the conductive expanse extending into the cavity and being configured as a vertically-extending interconnect (FIG. 11); and 
patterning the conductive expanse into multiple second conductive structures (220b), one of said second conductive structures including the vertically-extending interconnect and being electrically coupled to the first conductive structure through the core material and the vertically-extending interconnect (FIG. 12).


Pertaining to claim 18, Tsai shows the conductive pillar comprises metal (column 3, lines 61-62).
Pertaining to claims 20 and 29, Tsai shows the vertically-extending interconnect is directly against the recessed/upper surface of the conductive pillar/core material (FIG. 10 and 12).
Pertaining to claim 22, Tsai shows the conductive core material consists essentially of one or more metals, and wherein the liner material comprises metal nitride (column 3, line 61 – column 4, line 9).
Pertaining to claim 26, Tsai shows the recessing recesses a sufficient amount of the liner material so that an entirety of the remaining liner material is covered by the insulative spacer (FIG. 8-9).
Pertaining to claim 27, Tsai shows the recessing recesses the liner material and the core material to about an equal level (FIG. 8).
Pertaining to claim 28, Tsai shows a region of liner material is not covered by the insulative spacer (FIG. 7).
Pertaining to claim 36, Tsai shows the forming of the opening exposes sidewalls of the insulative mass (column 3, lines 42-52; FIG. 4-5).

Pertaining to claims 38 and 41, Tsai shows the entire structure of the insulative mass is elevationally above the entire structure of the first conductive structure (column 3, lines 4-12; FIG. 4).
Pertaining to claim 43, the sidewall of the insulative spacer abuts the sidewall of the liner material at the border between the two, and thus is against the liner material. As seen in FIG. 10, the sidewall of the insulative is straight and angled relative to the upper surface of the conductive plug (angled at 90°).

Claims 12-16, 18-20, 36-38 and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US 6,251,790).
Pertaining to claim 12, Jeong shows, with reference to FIG. 5 and 7-8, a method of forming an integrated assembly, comprising: 
forming an opening (102) to extend through an insulative mass (100) to an upper surface of a first conductive structure (column 4, lines 11-16); 
forming a conductive plug within the opening and in electrical contact with the upper surface of the first conductive structure (column 4, lines 19-23), a substantially planar surface extending across the insulative mass and the conductive plug (column 4, lines 26-30); 
recessing the conductive plug to form a cavity over a remaining portion of the conductive plug (column 4, lines 26-30; FIG. 5A); 

forming a conductive expanse (108) over the insulative mass, a portion of the conductive expanse extending into the cavity and being configured as a vertically-extending interconnect (FIG. 5C); and 
patterning the conductive expanse into multiple second conductive structures (208a-c), one of said second conductive structures including the vertically-extending interconnect and being electrically coupled to the first conductive structure through the conductive plug and the vertically-extending interconnect (FIG. 8).
Pertaining to claim 13, Jeong shows forming the insulative spacer comprises forming a layer of insulative material (106) over the insulative mass and within the cavity (FIG. 5B); and anisotropically etching the layer of the insulative material to form the insulative spacer (106a) from the insulative material (FIG. 5C).
Pertaining to claims 14-16, Jeong shows the insulative collar comprises silicon dioxide or silicon nitride (column 4, lines 35-39).
Pertaining to claims 18-19, Jeong shows the conductive pillar comprises tungsten (column 4, lines 19-20).
Pertaining to claim 20, Jeong shows the vertically-extending interconnect is directly against the recessed/upper surface of the conductive pillar/plug (FIG. 8).

Pertaining to claims 37 and 40, Jeong shows the forming of the opening extends through the insulative mass to the upper surface of the first conductive structure in a single method step (column 4, lines 14-16; FIG. 5A).
Pertaining to claims 38 and 41, Jeong shows the entire structure of the insulative mass is elevationally above the entire structure of the first conductive structure (column 4, lines 14-16; FIG. 5A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, 34, 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Hecht et al. (US 7,157,371).
Pertaining to claim 1, Tsai shows, with reference to FIG. 7-12, a method of forming an integrated assembly, comprising: 
forming an arrangement to include a conductive pillar (200b) extending through an insulative mass (130) (FIG. 7); 
recessing an upper surface of the conductive pillar to form a cavity (207) (FIG. 8); 

forming a conductive expanse (220a) over the insulative mass, a portion of the conductive expanse extending into the cavity and being configured as a vertically-extending interconnect (FIG. 11); and 
patterning the conductive expanse into multiple conductive structures (220b), one of the conductive structures including the vertically-extending interconnect (FIG. 12).
Pertaining to claims 39 and 42, Tsai shows the methods of claims 12 and 21, respectively, as described in the 35 U.S.C. 102 rejections above.
Tsai fails to show the insulative collar/spacer comprises at least one of hafnium oxide and zirconium oxide.
However, Hecht teaches in column 3, lines 38-45 that metal oxides such as HfO2 and ZrO2 are used in similar applications.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsai such that the material of the insulative collar is HfO2 or ZrO2, as taught by Hecht, with the motivation that such materials have a high temperature budget, allowing for more flexibility in subsequent processes (column 3, lines 38-45). Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Pertaining to claim 2, Tsai shows the vertically-extending interconnect is directly against the recessed/upper surface of the conductive pillar/core material (FIG. 10 and 12).

Pertaining to claim 34, Tsai shows sidewalls of the insulative spacer against the insulative mass are straight and angled relative to the upper surface of the conductive plug (angled at 90°) (FIG. 10).

Claims 1-5, 8-11, 34, 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Hecht.
Pertaining to claim 1, Jeong shows, with reference to FIG. 5 and 7-8, a method of forming an integrated assembly, comprising: 
forming an arrangement to include a conductive pillar extending through an insulative mass (100) (column 4, lines 7-23); 
recessing an upper surface of the conductive pillar to form a cavity (column 4, lines 23-26; FIG. 5A); 
forming an insulative collar (106a) within the cavity to line an outer lateral periphery of the cavity, a recessed surface of the conductive pillar being exposed at a bottom of the lined cavity (FIG. 5B-C); 
forming a conductive expanse (108) over the insulative mass, a portion of the conductive expanse extending into the cavity and being configured as a vertically-extending interconnect (FIG. 5C); and 
patterning the conductive expanse into multiple conductive structures (208a-c), one of the conductive structures including the vertically-extending interconnect (FIG. 8).

Jeong fails to show the insulative collar/spacer comprises at least one of hafnium oxide and zirconium oxide.
However, Hecht teaches in column 3, lines 38-45 that metal oxides such as HfO2 and ZrO2 are used in similar applications.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jeong such that the material of the insulative collar is HfO2 or ZrO2, as taught by Hecht, with the motivation that such materials have a high temperature budget, allowing for more flexibility in subsequent processes (column 3, lines 38-45). Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Pertaining to claim 2, Jeong shows the vertically-extending interconnect is directly against the recessed/upper surface of the conductive pillar/plug (FIG. 8).
Pertaining to claim 3, the recessed surface of the conductive pillar has a horizontal dimension equal to the size of the contact hole, which Jeong teaches to be 2 nm to 400nm (column 4, lines 44-45), which encompasses the claimed range.
Pertaining to claim 4, the lowermost portion of the vertically-extending interconnect has a horizontal dimension equal to the narrowed opening that is reduced in size from the contact hole dimension by the thickness of the insulative spacer, which Jeong teaches to be 1 nm to 200 nm (column 4, lines 45-46), leaving a narrowed dimension of 1 nm to 200 nm across the range, which encompasses the claimed range.

Pertaining to claims 8-9, Jeong shows the insulative collar comprises silicon dioxide or silicon nitride (column 4, lines 35-39).
Pertaining to claims 10-11, Jeong shows the conductive pillar comprises tungsten (column 4, lines 19-20).
Pertaining to claim 34, Jeong shows sidewalls of the insulative spacer against the insulative mass are straight and angled relative to the upper surface of the conductive plug (sidewalls against insulative mass are straight and angled at 90°) (FIG. 5B-C).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Hecht as applied to claim 3 above, and further in view of Tsai.
Pertaining to claim 6, although Jeong does not specify the amount of the conductive pillar that remains after recessing, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Jeong by etching to leave 60 to 95% of the conductive pillar, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Tsai identifies the amount of recessing as a result effective variable in column 4, lines 39-41.
Pertaining to claim 7, the first vertical dimension is equivalent to the thickness of the ILD. The Examiner takes official notice that an ILD thickness of 100 nm to 500 nm is within the known bounds in the current state of the art. Furthermore, the specification contains no In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Tang et al. (US 9,564,442).
Tsai shows the method of claim 13, wherein the layer of insulative material is formed utilizing ALD or CVD (column 4, lines 62-66).
Tsai fails to show utilizing ALD and CVD.
However, Tang teaches in column 9, lines 23-27 that a similar insulating material may be formed by ALD, CVD, or a combination thereof.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the ALD or CVD deposition of Tsai for the combined ALD and CVD deposition taught by Tang, as the court has held that the simple substitution of one known element for another to obtain predictable results is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
 
Claims 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Nogami et al. (US 6,235,632) and Tsai.
Pertaining to claim 21, Jeong shows, with reference to FIG. 5 and 7-8, a method of forming an integrated assembly, comprising: 

forming a conductive plug within the opening (column 4, lines 19-23);
forming a substantially planar surface extending across the insulative mass and the conductive plug (column 4, lines 26-30); 
recessing the conductive plug to form a cavity over a remaining portion of the conductive plug (column 4, lines 26-30; FIG. 5A); 
forming an insulative spacer (106a) within the cavity to narrow the cavity, an upper surface of the conductive plug being exposed at a bottom of the narrowed cavity (FIG. 5B-C); 
forming a conductive expanse (108) over the insulative mass, a portion of the conductive expanse extending into the cavity and being configured as a vertically-extending interconnect (FIG. 5C); and 
patterning the conductive expanse into multiple second conductive structures (208a-c), one of said second conductive structures including the vertically-extending interconnect and being electrically coupled to the first conductive structure through the core material and the vertically-extending interconnect (FIG. 8).
Jeong fails to show that the conductive plug includes a liner material in addition to the core material, where the thickness of at least a portion of the liner material is reduced.
However, Nogami teaches in the Description of Prior Art section in column 1 that it is known in the art to use a TiN or WN liner within a via that is filled with a core material of W. Note that W is one of the materials listed by Jeong as a core material (column 2, lines 26-27).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a liner material in the opening of Jeong before depositing 
Meanwhile, Tsai teaches in FIG. 7-8 that, when the conductive plug comprises a core material and a liner, the step that recesses the core material also reduces the thickness of a portion of the liner to zero. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the thickness of a portion of the liner of Jeong in view of Nogami to be reduced to zero, as taught by Tsai, as this allows for a non-selective etching process to create the recess.
Pertaining to claim 22, Jeong shows the conductive core material consists essentially of one or more metals (column 2, lines 26-27), while Nogami teaches the liner material comprises metal nitride (“Description of Prior Art”).
Pertaining to claim 23, Jeong shows the conductive core material consists essentially of tungsten (column 2, lines 26-27), while Nogami teaches the liner material comprises one or both of titanium nitride and tungsten nitride (“Description of Prior Art”).
Pertaining to claim 24-25, Jeong shows the insulative collar comprises silicon dioxide or silicon nitride (column 4, lines 35-39).
Pertaining to claim 26, Tsai teaches the recessing recesses a sufficient amount of the liner material so that an entirety of the remaining liner material is covered by the insulative spacer (FIG. 8-9).
Pertaining to claim 27, Tsai teaches the recessing recesses the liner material and the core material to about an equal level (FIG. 8).

Pertaining to claim 29, Jeong shows the vertically-extending interconnect is directly against the upper surface of the plug (FIG. 8).
Pertaining to claim 30, the planar upper surface and the recessed upper surface of the conductive core material have a horizontal dimension equal to the size of the contact hole, which Jeong teaches to be 2 nm to 400nm (column 4, lines 44-45), which encompasses the claimed ranges.
Pertaining to claim 31, the lowermost portion of the vertically-extending interconnect has a horizontal dimension equal to the narrowed opening that is reduced in size from the contact hole dimension by the thickness of the insulative spacer, which Jeong teaches to be 1 nm to 200 nm (column 4, lines 45-46), leaving a narrowed dimension of 1 nm to 200 nm across the range, which encompasses the claimed range.
Pertaining to claim 32, Jeong shows the second conductive structures comprise digit (bit) lines (column 2 lines 53). Although not explicitly shown, it would be expected that the first conductive structure is coupled with logic circuitry in order to utilize the memory structure.
Pertaining to claim 33, sense-amplifier and wordline-driver circuitry are ones of a finite number of known logic circuitry for memory structures. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try one of sense-amplifier and wordline-driver circuitry for the logic circuitry of Jeong in view of Nogami, as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Hecht as applied to claim 1 above, and further in view of Tang.
Tsai in view of Hecht teaches the method of claim 1, wherein the layer of insulative material is formed utilizing ALD or CVD (column 4, lines 62-66).
Tsai in view of Hecht fails to teach utilizing ALD and CVD.
However, Tang teaches in column 9, lines 23-27 that a similar insulating material may be formed by ALD, CVD, or a combination thereof.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the ALD or CVD deposition of Tsai in view of Hecht for the combined ALD and CVD deposition taught by Tang, as the court has held that the simple substitution of one known element for another to obtain predictable results is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues that neither Tsai nor Jeong teaches the insulative collar comprising at least one of hafnium oxide and zirconium oxide.
In response, neither Tsai nor Jeong are relied upon for such a teaching. Instead, Hecht teaches this limitation, as seen in the rejection above.

In response, and as seen in the rejection above, both Tsai and Jeong teach the sidewalls of the insulative spacer against the insulative mass are straight and angled at 90° relative to the upper surface of the conductive plug.
With respect to claim 17, Applicant argues that Tsai does not teach utilizing both ALD and CVD.
In response, Tsai is not relied upon for such a teaching. Instead, Tang teaches the utilization of ALD, CVD, or both, as seen in the rejection above.
With respect to claim 21, Applicant argues that neither Tsai, Jeong, nor Nogami teaches recessing the core material and reducing a thickness of at least a portion of the liner material.
In response, neither Jeong nor Nogami is not relied upon for such a teaching. Meanwhile, Tsai teaches that a portion of the liner material is reduced in thickness to zero, as seen in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.